Citation Nr: 0021673	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for right arm 
thrombophlebitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active duty for training with the Puerto Rico 
National Guard and incurred an injury to his right arm during 
such training in June 1984.  He was granted entitlement to 
service connection for right arm thrombophlebitis by a 
January 1997 rating decision which awarded a disability 
evaluation of 10 percent.  He has appealed that rating.  His 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See, Shipwash v. Brown, 8 Vet. 
App. 218 (1995) (when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

The veteran testified in May 2000 that he had been treated 
recently at Department of Veterans Affairs (VA) medical 
facilities in San Juan, Puerto Rico and New York.  However, 
the most recent treatment records contained in the claims 
folder pertain to a hospitalization in February 1998.  To 
complete the record, all VA treatment records should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).

The most recent VA examination for compensation purposes was 
conducted in November 1996.  The veteran, during his 
testimony in May 2000, expressed his desire to have another 
examination.  As the veteran has asserted that the disability 
associated with his right arm disorder has worsened, VA has 
the duty to afford him a current examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should take all necessary 
steps to obtain copies of any records of 
VA or private treatment that are not 
currently part of the claims folder and 
associate them with the claims folder, 
including records of treatment at VA 
medical facilities in New York and San 
Juan, Puerto Rico.

2.  The veteran should be afforded a VA 
examination to assess his current 
disability from his service-connected 
right arm venous disorder.  All indicated 
tests and diagnostic studies must be 
performed, including range of motion 
studies of the right shoulder, elbow, 
wrist, and hand.  The examiner should 
report the presence or absence of painful 
motion, limitation of motion due to pain, 
instability, weakness, atrophy, excess 
fatigability, or incoordination, as well 
as the presence and frequency or absence 
of such symptoms as edema, stasis 
pigmentation, eczema, ulceration, or 
subcutaneous induration and whether such 
symptoms are relieved by elevation of the 
arm.  The claims folder should be made 
available and be reviewed by the 
examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
higher rating for right arm 
thrombophlebitis.

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




